DETAILED ACTION
Receipt is acknowledged of Applicant’s amendments to the claims and remarks, filed on 27 July 2022.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Interpretation
	Amended independent claim 17 is directed to a sunscreen formulation comprising a sunscreen active and an oleosome suspension wherein the oleosome suspension is buffered to a pH from about 3-6 and wherein the SPF rate of the sunscreen formulation is at least SPF 15.  Please note that the claim does not distinguish between the pH of the total formulation and the oleosome suspension, thus a pH of 3-6 of the total suspension is interpreted as suggesting a pH of 3-6 of the oleosome suspension, since the oleosome suspension is part of the total formulation.  Sunscreen active agents are described at [0099] and [00106] to [00108] of the as-filed specification.  Oleosome suspensions are described at [00110] to [00134] of the as-filed specification.  Oleosome suspensions are described as oil-in-water emulsions at [00113] of the as-filed specification. The claim uses the open transition term “comprising.”  Claim 18 recites four components to the claimed formulation: (a) an oleosome suspension; (b) a sunscreen active ingredient; (c) one or more buffering agents; and (d) water.   The claimed buffering system is further defined at claim 23.  Claims 57 and 63 are directed to a personal care product.  
*  *  *  *  *



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 23, 29, 57, and 63 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0366784 (“Ramirez”) (currently of-record).
Ramirez teaches compositions useful for moisturizing, cleansing, soothing, or treating the skin or hair (see [0003]).
Regarding claim 17, the disclosed compositions may be sunscreen lotions (see [0013]). 
Regarding claim 17, a pH of 3-6 (within a broader range) is disclosed (see [0013]).  
Regarding claim 17, an SPF of at least 15 (within a broader range) is disclosed (see [0013]).   
Regarding claim 17, while not in the same example or embodiment, sunscreen active agents (see [0072]) and oleosomes are disclosed (see [0010]).
Regarding the suspension of claim 17, the disclosed composition may be incorporated into, e.g., an oil-in-water emulsion (see [0036]).  
Regarding claims 17 and 18, pH adjusters are disclosed (see [0011]) (suggesting the claimed buffering agents).  
Regarding the amounts recited in claim 18, oleosomes are disclosed at a concentration of 5-8% (see [0010]) and water is disclosed at an amount of at least 60%, preferably up to 85% (see, e.g., Table 1).  Regarding the other agents, the disclosed composition may comprise mixtures of, e.g., four ingredients which may be added at amounts from 0.0001 to 99.9% (see [0014]).  
Regarding claims 17 and 23, citric acid and sodium hydroxide are disclosed as pH adjusters (see [0041]).
Regarding claims 57 and 63, skin care products are disclosed (see, e.g., [0026]).
Regarding the property recited in claim 29, Applicant’s composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the sunscreen formulation of independent claim 17 as taught Ramirez.  One of ordinary skill in the art at the time the invention was filed would have been motivated to make such a composition because it provides a stable composition that can effectively moisturize, protect, and cleanse the skin or hair, as explained by Ramirez (see [0007]).
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 27 July 2022 have been fully considered but they are not persuasive.

Applicant argues that Ramirez teaches “laundry lists” of ingredients with no guidance for preparing the sunscreen formulations as claimed with a reasonable expectation of success.  See remarks, page 8.
Examiner respectfully submits that the claim is directed to a composition, not a method of making.  Ramirez teaches the claimed active ingredient, the claimed pH, the claimed buffers (weak acid and strong base), and the claimed SPF.
Regarding laundry lists, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  MPEP 2144.07 
Applicant argues that Ramirez claims broad ranges without selecting a pH obtained by buffering with a weak acid and strong base.  See remarks, page 8.
Examiner respectfully submits that selection of a narrow range from a broader range taught by the art is the basis for a rejection under 35 USC 103; thus the rejection is an obviousness rejection, not an anticipatory rejection.
Regarding the buffer, Ramirez teaches the claimed weak acid and strong base (see substantive rejection, above).
Applicant argues that Ramirez does not reach that the oleosome preparation “is to be buffered with a weak acid and strong base.  See remarks, page 8.
Examiner respectfully submits that Ramirez teaches an oleosome suspension at the claimed pH and including the claimed weak acid and strong base as pH adjusters (i.e. buffers).
Applicant argues that Ramirez is silent as to whether and how any oleosome suspension buffered in any pH range can affect SPF.  See remarks, pages 8-9. 
Again, Examiner respectfully notes that the claims are directed to a composition, not a method of achieving a particular SPF.  Ramirez teaches a composition at a pH of about 3-6 and an SPF of at least 15 (15 and above).
Applicant argues that none of Ramirez’s examples related to the claimed pH an SPF.  See remarks, page 9.
Examiner respectfully submits that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.
Applicant argues that the present application shows that the claimed oleosome suspension buffered in the claimed pH range is critical for achieving unexpected results of high SPF rates.  See remarks, page 9.
Again, Examiner respectfully notes that the claims are directed to a composition, not a method of achieving a particular SPF.  Ramirez teaches a composition at a pH of about 3-6 and an SPF of at least 15 (15 and above).
Applicant argues that Example 7 of the instant application shows at least a doubling of SPF rates compared to a composition that has not been buffered and that Ramirez does not describe this technical effect.  See remarks, page 9.
Examiner respectfully submits that Ramirez, like the instant claims, explicitly teaches a weak acid and strong base as pH adjusters (i.e. buffers).
Applicant suggests the rejection is based on an “obvious to try” rationale.  See remarks, page 10.
Examiner respectfully submits that the rejection is not based on “obvious to try” because the claimed elements (including ranges) are explicitly taught by the cited prior art.  The rejection is not based on optimization.  
Applicant cites a PTAB opinion.  See remarks, page 10.
Examiner respectfully submits that the authority Examiners rely upon during prosecution is the MPEP.
Applicant argues that Ramirez does not disclose that the pH of the oleosome preparation is important.  See remarks, page 11. 
Examiner respectfully submits that a difference in objectives, if any, does not defeat the case for obviousness because, as MPEP § 2144 states, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … .” 
Applicant states that Examiner’s statement that sunscreen actives and oleosomes “are not in the same example or embodiment” amounts to an admission that context is missing.  See remarks, page 11.
Examiner respectfully disagrees.  While Ramirez envisions both sunscreen actives and oleosomes in the same composition, there is no example or embodiment that discloses both together.  This is why the rationale of the rejection is obviousness, not anticipation.  If the components were disclosed in the same example or embodiment, the rejection would have been made under 35 USC 102.
*
The remaining arguments have been addressed above.
*  *  *  *  *
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615